Citation Nr: 0018172	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has been diagnosed with spondylolisthesis at 
L5-S1.  

2.  The veteran incurred a back injury in-service. 

3.  There is evidence that the veteran has sustained a 
continuity of lower back symptomatology since his discharge 
from service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that residuals of a back injury he 
sustained while on active duty in March 1962 have persisted 
to the present day and that these should be thus service 
connected.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Treatment records from the Dothan Bone & Joint Clinic for the 
period between October 1991 and January 1992 show the veteran 
was diagnosed with spondylolisthesis at L5-S1.  A January 
2000 treatment report from Dr. Lolley indicates a diagnosis 
of spinal stenosis.  The Board therefore finds that the above 
medical evidence sufficiently proves a current disability and 
thus the first Caluza element of a well-grounded claim has 
been satisfied.  

With regard to the second and third Caluza requirements, the 
veteran's service medical records indicate that he was 
treated for an injured back in March 1962 following a motor 
vehicle accident.  In addition, the veteran's reported 
continuity of symptomatology, supplemented by the treatment 
records from the Dothan Bone & Joint Clinic and Dr. Lolley, 
suffices to well-ground the veteran's claim under 38 C.F.R. 
§  3.303(b).  Savage, supra.  



ORDER

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a back injury is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the Board has found the veteran's claim plausible, 
the veteran lacks sufficient medical evidence to withstand 
scrutiny on the merits of his claim.  The Board finds that a 
VA compensation and pension examination is necessary before 
it can proceed to adjudicate this claim on the merits.

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or afforded him treatment 
for his back disability since January 
1992.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his back disability.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA examination.  The claims folder 
should be made available for the 
examiner's review, and he or she should 
be asked to offer an opinion as to the 
extent of any current back disability and 
whether there is a nexus between such 
disability and the veteran's March 1962 
in-service motor vehicle accident.    

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether service connection 
for a back disability can now be granted.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



